Citation Nr: 1427312	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-42 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1986 and from May 2004 to December 2005, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for sleep apnea, which he asserts first manifested during his period of active duty service from May 2004 to December 2005.  He is also seeking service connection for hypertension, which he primarily claims was caused by his sleep apnea.

The Veteran noted on his November 2005 post-deployment medical questionnaire that he still felt tired after sleeping, and a fellow service member submitted a statement indicating that the Veteran snored during that deployment.  The Veteran's service treatment records document several elevated blood pressure readings, and his diastolic blood pressure was greater than 90 in two out of three readings taken in September 2006.  Current diagnoses of sleep apnea and hypertension were confirmed during an August 2009 VA examination, but etiological opinions were not requested.  A November 2009 letter from the Veteran's private physician stated that it was reasonable to assume the Veteran's sleep apnea may have existed prior to 2006, during his period of active duty, but provided no additional explanation.  

Based on the foregoing, the Board finds that VA opinions that address whether the Veteran's sleep apnea and hypertension are directly related to his May 2004 to December 2005 period of active duty service should be obtained.  If it is found that his current sleep apnea is directly related to service but that his hypertension is not, an opinion on whether his hypertension is secondary to his sleep apnea should also be obtained.

Regarding the Veteran's claim that his hypertension is secondary to his sleep
apnea, although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2013), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA physician to obtain opinions on the claims for service connection for sleep apnea and hypertension.  If a new examination is deemed necessary, one should be scheduled.  After review of the claims file, the physician should provide an opinion on the following:

a. Whether the Veteran's current sleep apnea at least as likely as not (a 50 percent probability or greater) arose during service or is otherwise etiologically related 
to his period of active service from May 2004 to December 2005.  In issuing the opinion, the examiner should address the Veteran's November 2005 report of still feeling tired after sleeping, as well as the report of his snoring during deployment.  The physician should explain the medical basis for the conclusion reached.

b. Whether the Veteran's current hypertension at least as likely as not arose during service or is otherwise related to his period of active service from May 2004 to December 2005.  The physician should explain the medical basis for the conclusion reached.

c. If the examiner concludes the Veteran's sleep apnea arose in or is related to service but that his hypertension was not, the physician should provide an opinion on whether the Veteran's current hypertension is at least as likely as not caused by his sleep apnea.  If not, then the examiner should opine whether it is at least as likely 

as not that the Veteran's hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his sleep apnea.  If the physician finds that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of hypertension.  The physician should explain the medical basis for the conclusions reached.

d. If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



